Citation Nr: 1638055	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating greater than 10 percent for right heel os calcis osteotomy and excision spurs, right heel os calcis with sclerosis and arthritis, and Achilles bursitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in accordance with VA's duty to assist, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA examination is warranted.  The last examination was performed in October 2011 and is now almost five years old.  In a September 2016 brief, the Veteran, through his representative, stated that remand is warranted for a new examination, indicating that the October 2011 VA examination report might not reflect the current level of severity of the right heel disability.  See 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's outstanding VA treatment records from the Ann Arbor Healthcare System dated since March 2014 must be added to the claims file. 

2. Then, schedule the Veteran for a VA examination to assess the current level of severity of his right heel disability.  The claims file must be made available to the examiner for review.  

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

